—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 1994, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Testimony established that claimant was a substantial owner of an incorporated florist business which was active during the time he was receiving unemployment insurance benefits. This evidence supports the Board’s finding that claimant was ineligible to receive unemployment insurance benefits and that he willfully made false statements to obtain them, making him liable for a recoverable overpayment of benefits.
Cardona, P. J., Mercure, White, Peters and Spain, JJ. concur. Ordered that the decision is affirmed, without costs.